Exhibit 10.1

 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

PATENT ASSIGNMENT AND LICENSE AGREEMENT

 

This Patent Assignment and License Agreement (hereinafter the “Agreement”),
effective as of April 23, 2014 (the “Effective Date”), is entered by and
between:

 

TROVAGENE, INC., a California company with offices located at 11055 Flintkote
Avenue, San Diego California, 92121 (hereinafter referred to as “Trovagene”);

 

and

 

GENSIGNIA IP LTD., a UK company with offices located at 18 South Street,
Mayfair, London, W1K 1DG, United Kingdom (hereinafter referred to as
“GenSignia”);

 

RECITALS

 

A.        WHEREAS Trovagene owns or has exclusive rights in or to certain
patents and patent applications related to certain diagnostic tests;

 

B.        WHEREAS GenSignia desires to obtain an assignment of Trovagene’s
rights in such patents and patent applications; and

 

C.        WHEREAS, subject to the terms and conditions set forth in this
Agreement, Trovagene is willing to assign its rights in such patents and patent
applications to GenSignia subject to receiving a perpetual, exclusive,
irrevocable license in the Field (as defined below).

 

NOW, THEREFORE, in consideration of the foregoing premises and mutual
agreements, covenants and conditions herein contained all the Parties hereto
hereby agree as follows:

 

Article 1                                          Definitions

 

For purposes of this Agreement, the following terms shall have the meanings set
forth below:

 

1.1                              “Affiliate” shall mean with respect to any
corporation, partnership or other business entity a Person or any other Person
controlling, controlled by or under common control with such Person.  For
purposes of this definition, “control” (including with correlative meaning, the
terms “controlled by” and “under common control with”) shall mean, directly or
indirectly, the ownership of fifty percent (50%) or more of the voting
securities or other voting interests of such Person, or the ability or power to
direct or cause the direction of management policies of such Person or otherwise
direct the affairs of such Person.

 

1.2                              “Bundled Product” shall mean a Product for
which Net Sales is calculated that is sold or otherwise transferred or delivered
with one or more other products or services in circumstances where the price of
such Product is either not shown separately on the invoice or is shown as nil
(free of charge).

 

1.3                              “Bundled Product Adjustment” means the
following:

 

1

--------------------------------------------------------------------------------


 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

(a)                                  In the event of a Bundled Product, then Net
Sales for such Bundled Product shall be calculated, on a country-by-country
basis, by multiplying actual Net Sales of such Bundled Product by the fraction
A/(A+B), where A is the average gross invoiced sales amount of the Product if
sold separately in finished form, and B is the average gross invoiced sales
amount of all other products or services in finished form in such country.

 

(b)                                  If, on a country-by-country basis, the
Products are sold separately in finished form in such country but the other
products or services in the Bundled Product are not sold separately in finished
form in such country, Net Sales shall be calculated by multiplying actual Net
Sales of such Bundled Product by the fraction C/(C+D), where C is the average
gross invoiced sales amount of the Products in finished form in such country,
and D is the difference between the average gross invoice sales amount of the
Bundled Product and the average sales price of the Products in finished form in
such country.

 

(c)                                   If, on a country-by-country basis, the
other products or services in the Bundled Product are sold separately in
finished form in such country but the Products are not sold separately in
finished form in such country, Net Sales shall be calculated by multiplying
actual Net Sales of such Bundled Product by the fraction 1 minus C/(C+D), where
C is the average gross invoiced sales amount of the other products or services
in finished form in such country, and D is the difference between the average
gross invoiced sales amount of the Bundled Product and the average gross
invoiced sales amount of the other products or services in finished form in such
country.

 

(d)                                  If, on a country-by-country basis, neither
the Products nor the other products or services of the Bundled Product are sold
separately in finished form in such country, Net Sales of the Bundled Product
shall be determined by the Parties in good faith based on the relative fair
market value for the Products and products or services, as applicable.

 

1.4                              “Confidential Information” means any and all
information, data, results, inventions, trade secrets, techniques, material, or
compositions of matter of any type or kind, including without limitation all
know-how and all other scientific, pre-clinical, clinical, regulatory,
manufacturing, marketing, personnel, financial, legal and commercial information
or data, whether communicated in writing, orally or by any other method, that a
Party treats or identifies as confidential and, in each case, is disclosed by
one Party to the other Party with respect to such disclosing Party’s rights or
obligations under this Agreement.

 

1.5                              “Distributors” shall mean any Third Party
appointed by GenSignia or any of its Affiliates to distribute, market and sell
Products of GenSignia or any of its Affiliates that:  (i) is not required to
make royalty or other similar payment to GenSignia or any of its Affiliates with
respect to any Transferred Patent whose claims cover the Product; and (ii) has
no right to market such Product under its own trademark or trade name.

 

1.6                              “End User” shall mean the ultimate user or
practicer of a Product.

 

2

--------------------------------------------------------------------------------


 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

1.7                              “Field” shall mean use, practice or other
exploitation in urine for any and all indications, including for the performance
of diagnostic tests in urine.

 

1.8                              “Licensee” shall mean any individual or entity
to whom GenSignia or any of its Affiliates grants a license to research,
develop, make, have made, use, sell, offer to sell, have sold,  import or
otherwise practice or exploit Products covered by Transferred Patent Rights in
the Territory.

 

1.9                              “License Income” shall mean all up-front fees,
license signing fees, milestone payments, success fees, royalties and other
consideration received by GenSignia or its Affiliates from Licensees on account
of the use or sale of Products or grant of a license under the Transferred
Patents; provided, however that License Income will not include: (a) amounts
paid by such licensee as reimbursement for research and development costs
incurred under such license with respect to Products in the event GenSignia
collaborates on research and/or development with such a licensee; (b) bona fide
loans with market terms; (c) fair market value reimbursement for clinical trial
costs and expenses; (d) equity investment in GenSignia at the market value for
such equity; (e) amounts paid at fair market value for supplies of Products or
other tangible materials, or that are otherwise paid in reimbursement of costs
or expenditures, whether incurred before or after the date of the relevant
license agreement; (f) upfront fees and milestone payments payable solely for
products other than the Products, and (g) withholding taxes or other amounts
actually witheld from the amounts received, paid to a governmental authority and
not reimbursed by Licensee or any Third Party.  License Income shall also not
include amounts received in connection with a merger, consolidation or sale of
all or substantially all of the business or assets of GenSignia to which this
Agreement relates.

 

1.10                       “Net Sales” shall mean, with respect to each Product,
the total amount invoiced by GenSignia and its Affiliates and Distributors for
sales of Products to Third Parties (other than Distributors in the Territory,
except as set forth below), less the following deductions with respect to such
sale, to the extent applicable to the Products, and to the extent actually
allowed and/or taken:  (i) trade, cash and quantity credits, discounts, credits,
and refunds, (ii) allowances or credits for returns or rejected Product;
(iii) prepaid freight and insurance; (iv) sales taxes and other governmental
charges (including value added and similar taxes, but solely to the extent not
otherwise creditable or reimbursed and excluding any income tax) actually paid
by GenSignia or its Affiliates in connection with the sale; and (v) customary
rebates (including, for this purpose, discounts provided by means of chargebacks
or rebates) actually granted to managed health care organizations, federal,
state, or local governments (or their agencies) (including without limitation
Medicaid rebates), all to the extent in accordance with GAAP as consistently
applied across all Products.

 

For the avoidance of any doubt, (i) sales between GenSignia and its Affiliates,
or (ii) from GenSignia or any of its Affiliates to any of its or their
Distributors or Licensees shall be excluded from the computation of Net Sales,
except in connection with sales where such Affiliates, Distributors or Licensees
are End Users.

 

3

--------------------------------------------------------------------------------


 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

Such amounts shall be determined from books and records maintained in accordance
with the law under which GenSignia is organized.

 

1.11                       “Party” or “Parties” shall mean either Trovagene or
GenSignia or both, as applicable.

 

1.12                       “Pending Patent Claim” means a claim in a pending
patent application within the Transferred Patents that has not been abandoned,
expired or held finally rejected by a decision of a court or governmental
authority of competent jurisdiction over such claim, and which rejection is not
appealable or has not been appealed within the time allowed for appeal.

 

1.13                       “Person” shall mean a natural person, a corporation,
a partnership, a trust, a joint venture, a limited liability company, any
governmental authority or any other entity or organization.

 

1.14                       “Products” shall mean (i) any process which is
covered, in whole or in part, by any Pending Patent Claim or any Valid Claim of
any Transferred Patent; and (ii) any any product, the manufacture, use or sale
of which is covered, in whole or in part, by any Pending Patent Claim or any
Valid Claim of any Transferred Patent.

 

1.15                       “Reserved Indication” shall mean the performance of
diagnostic tests for lung cancer in the Field.

 

1.16                       “Royalty Term” means, with respect to a Product, for
each country in the Territory, the period of time commencing on the first
commercial sale of such Product in any country and ending upon the expiration of
the last Valid Patent Claim.

 

1.17                       “Territory” means all of the countries in the world,
and their territories and possessions, where there is a Valid Patent Claim or
Pending Patent Claim in effect.

 

1.18                       “Third Party” or “Third Parties” shall mean any
individual, entity or entities other than GenSignia, Trovagene, and their
respective Affiliates.

 

1.19                       “Transferred Patents” shall mean:

 

(i)         all patents and patent applications listed in Exhibit A attached
hereto, and any patents issuing on such patent applications;

 

(ii)        any divisional, continuations, continuations-in-part, refiling, and
extensions of any of the foregoing patents and patent applications;

 

(iii)       all substitutions, reissues, renewals, re-examinations, patents of
addition, and inventors’ certificates thereof, patent term extensions,
supplementary protection certificates and exclusivity extensions of the
foregoing patents; and

 

(iv)                    any foreign counterparts with respect to any of the
foregoing.

 

1.20                       “Valid Patent Claim” means a claim of an issued and
unexpired Transferred Patent or a Pending Patent Claim, which, in either case,
has not been revoked or held unenforceable or invalid, or held finally rejected,
by a decision of a court or other governmental agency of competent jurisdiction
over such claim, and which is not appealable or has not been appealed within the
time allowed for appeal, and which has not been disclaimed, denied or admitted
to be invalid or unenforceable through reissue,

 

4

--------------------------------------------------------------------------------


 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

re-examination or disclaimer, otherwise, and which has not been abandoned or
expired.

 

Article 2                                          Assignment and Grant of
License

 

2.1                         Assignment. Trovagene, concurrent with the execution
of this Agreement, shall assign all right, title and interest in the Transferred
Patents to GenSignia by executing the patent assignment document attached hereto
as Exhibit B.

 

2.2                         License to Trovagene.  Upon the terms and subject to
the conditions of this Agreement, subject to execution of the assignment in
Section 2.1 above, GenSignia hereby grants to Trovagene an exclusive (even as to
GenSignia), royalty-free, fully paid up, perpetual, irrevocable license under
the Transferred Patents to research, develop, make, have made, use, sell, offer
to sell, have sold, import and export, and otherwise practice and exploit
Products in the Field in the Territory. Such license is freely transferable and
sublicensable, in whole or in part, and including through multiple tiers.

 

2.3                         No Implied License. No right or license under any
know-how, or other intellectual property other than the Transferred Patents is
granted to GenSignia or shall be granted by implication or estoppel.

 

2.4                         Right of First Refusal.

 

(a)         Trovagene hereby grants to GenSignia an exclusive right of first
refusal to negotiate a license under the Transferred Patents in the Reserved
Indication, on the terms and subject to the conditions set forth in this
Section 2.4.  Such right would be triggered by either:

 

i.      Trovagene’s written notification to GenSignia that Trovagene or its
Affiliates intends to grant a Third Party a license or similar right to
commercialize Products in the Reserved Indication in the Territory; or

 

ii.   GenSignia providing written notice to Trovagene of GenSignia’s interest in
pursuing a license to the Transferred Patents in the Reserved Indication.

 

(b)         Upon receipt of such written notice, GenSignia shall have forty-five
(45) days to negotiate a license under the Transferred Patents in the Reserved
Indication with Trovagene on commercially reasonable terms. Unless otherwise
agreed by the Parties in writing prior to the expiration of such forty-five (45)
day period, Trovagene shall thereafter be free to enter into any agreement or
other arrangement with any Third Party for a license or similar right to
commercialize a Product in the Reserved Indication with no further obligation to
GenSignia.

 

(c)          The foregoing right of first refusal shall not be triggered by, and
nothing herein shall restrict Trovagene from developing Products on its own or
in collaboration with any Third Parties or from commercializing Products in the
Reserved

 

5

--------------------------------------------------------------------------------


 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

Indication itself, through its Affiliates and Distributors (without the grant of
a commercialization license), or through a Third Party.

 

Article 3                                          Payments

 

3.1                               In consideration of all the rights granted to
GenSignia herein, GenSignia shall pay the following amounts to Trovagene in
accordance with written instructions provided by Trovagene to GenSignia, and,
all such amounts shall be non-refundable:

 

(a)         Up-Front Payment: a single one-time payment of $* USD upon execution
of this Agreement.

 

(b)         Milestone Payments: (i) a single one-time payment of $* USD upon the
achievement of $* Net Sales in a calendar year, (ii) a single one-time payment
of $* USD upon the achievement of $* Net Sales in a calendar year; and (iii) a
single one-time payment of $* USD upon the achievement of $* Net Sales in a
calendar year, each payable within thirty (30) days following achievement of
such Net Sales milestone;

 

(c)          Royalties: Commencing upon first commercial sale of a Product in
the Territory and continuing thereafter throughout the Royalty Term, GenSignia
shall pay to Trovagene a royalty equal to * per cent (*%) of Net Sales of such
Product in the Territory.  Royalty payments shall be made within thirty (30)
days after the end of each calendar quarter for which royalties are due, and
shall be payable on a country-by-country, product-by-product basis.  Upon
expiration of the Royalty Term for a Product in a country, GenSignia may
thereafter continue to sell such Product in such country on a royalty-free
basis.  Notwithstanding the foregoing, in the event that during the Royalty
Term, the only remaining Valid Claims with respect to a Product in a particular
country are Pending Patent Claims that have been pending for more than seven
(7) years, the obligation to pay royalties with respect to Net Sales occuring
after such date shall be waived until the date such Pending Patent Claims issue,
from which point forward all royalties for sales shall recommence and be due and
payable and paid within thirty (30) days after the date GenSignia is first
notified of the issuance of such Pending Patent Claims; and

 

(d)         Licensing: in the event that GenSignia derives any License Income
during the Royalty Term, GenSignia shall pay * percent (*%) of all such License
Income to Trovagene.  Such licensing payments shall be made within thirty (30)
days after the end of each calendar quarter in which such payments are due.

 

--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portion.

 

6

--------------------------------------------------------------------------------


 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

Article 4                                          Publicity, Use of Names.

 

4.1                               General. Either Party shall be free to
disclose, without the other Party’s prior written consent, the existence of this
Agreement, the identity of the other Party and those terms of the Agreement
which the parties have mutually agreed in writing may be publicly disclosed.

 

4.2                               No Implied License. Except as set forth in
Section 4.1, or as expressly permitted by this Agreement, neither Party shall
use the name, trademark, trade name or logo of the other Party or its employees,
in any publicity, news release or disclosure relating to this Agreement or its
subject matter, without the prior express written permission of the other Party.

 

Article 5                                          Representations and
Warranties

 

5.1                               Mutual Representations and Warranties.  Each
Party hereby represents and warrants to the other Party as follows:

 

(a)         Corporate Existence and Power.  It is a corporation duly organized,
validly existing and in good standing under the laws of the state in which it is
incorporated, and has full corporate power and authority and the legal right to
own and operate its property and assets and to carry on its business as it is
now being conducted and as contemplated in this Agreement, including, without
limitation, the right to grant the licenses granted hereunder.

 

(b)         Authority and Binding Agreement.  As of the Effective Date, (i) it
has the corporate power and authority and the legal right to enter into this
Agreement and perform its obligations hereunder; (ii) it has taken all necessary
corporate action on its part required to authorize the execution and delivery of
the Agreement and the performance of its obligations hereunder; and (iii) the
Agreement has been duly executed and delivered on behalf of such Party, and
constitutes a legal, valid and binding obligation of such Party and is
enforceable against it in accordance with its terms.

 

(c)          No Conflict.  It has not entered, and will not enter, into any
agreement with any Third Party which is in conflict with the rights granted to
the other Party under this Agreement, and has not taken and will not take any
action that would in any way prevent it from granting the rights granted to the
other Party under this Agreement, or that would otherwise materially conflict
with or adversely affect the rights granted to the other Party under this
Agreement.

 

5.2                               Trovagene Representations and Warranties. 
Trovagene represents and warrants to GenSignia that as of the Effective Date, it
owns the entire right, title and interest under the Transferred Patents
necessary to execute the assignment in this Agreement.

 

7

--------------------------------------------------------------------------------


 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

5.3                               No Other Representations or Warranties.  The
express representations and warranties stated in this Article 5 are in place of
all other representations and warranties, express, implied, or statutory,
including without limitation, warranties of merchantability, fitness for a
particular purpose, non-infringement or non-misappropriation of Third Party
intellectual property rights, title, custom or trade.

 

Article 6                                          Confidentiality

 

6.1                               Nondisclosure Obligation.  All Confidential
Information shall be maintained in confidence by the receiving Party and shall
not be disclosed to any Third Party or used for any purpose except to exercise
its rights and perform its obligations under this Agreement without the prior
written consent of the disclosing Party, except to the extent that the receiving
Party can demonstrate by competent written evidence that such Confidential
Information: (i) is known by the receiving Party at the time of its receipt and
not through a prior disclosure by the disclosing Party, as documented by the
receiving Party’s business records, and receiving Party does not have a duty to
maintain its confidentiality; (ii) is publicly available other than as a result
of any breach of this Agreement by the receiving Party (from and after the date
that such information becomes publicly known); (iii) is subsequently rightfully
disclosed to the receiving Party on a non-confidential basis by a Third Party
who does not have a duty to preserve its confidentiality; or (iv) is
independently discovered or developed by the receiving Party without the use of
Confidential Information provided by the disclosing Party, as documented by the
receiving Party’s records.

 

6.2                               Return of Confidential Information.  Upon the
request of the other Party or within thirty (30) days after any expiration or
termination of this Agreement, each Party shall destroy (and certify to the
other Party such destruction) or return (as requested by the other Party) all
Confidential Information provided by the other Party except as otherwise set
forth in this Agreement, and except that each Party may retain a single copy of
the Confidential Information in its confidential legal files for the sole
purpose of ascertaining its ongoing rights and responsibilities regarding the
Confidential Information.

 

6.3                               Permitted Disclosure.  Each Party may disclose
Confidential Information provided by the other Party to the extent such
disclosure is reasonably necessary in the following instances:

 

(a)         disclosure to governmental or other regulatory agencies in order to
obtain patents, or to gain or maintain approval to conduct clinical trials,
validation studies or to market Products (in each case to the extent permitted
by this Agreement), but such disclosure may be only to the extent reasonably
necessary to obtain patents or authorizations;

 

(b)         complying with applicable court orders or governmental regulations,
including without limitation rules or regulations of the Securities and Exchange
Commission, or by rules of the National Association of Securities Dealers, any
securities exchange or NASDAQ; provided, however, that the receiving Party shall

 

8

--------------------------------------------------------------------------------


 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

first have given notice to the other Party hereto in order to allow such Party
the opportunity to seek confidential treatment of the Confidential Information;
and

 

(c)          disclosure to consultants, agents or other Third Parties solely to
the extent required to accomplish the purposes of this Agreement or in
connection with due diligence or similar investigations by such Third Parties,
and disclosure to potential Third Party investors in confidential financing
documents for the purposes of such financing, in each case on the condition that
such Third Parties are bound by confidentiality and non-use obligations at least
equivalent in scope to those contained in this Agreement and subject to the
protection of privilege with respect to the Common Interest Materials (as
defined below).

 

6.4                               Written Agreements.  Each Party shall have in
effect or obtain written agreements from each of its employees, consultants and
contractors who have access to Confidential Information, which agreements shall
obligate such persons to obligations of confidentiality and non-use at least as
protective of the Confidential Information of the other Party as the provisions
set forth herein.  Each Party will notify the other Party promptly upon
discovery of any unauthorized use or disclosure of the Confidential Information
of the other Party.

 

6.5                               Joint and Common Interest. To facilitate their
performance in connection with this Agreement (including without limitation the
preparation, prosecution (including any interferences, reissue proceedings and
reexaminations) and maintenance of the Transferred Patents), the parties may
share certain information that is protected by the attorney-client privilege,
the attorney work product doctrine, and/or other applicable privileges and
immunities, including (but not limited to) information regarding their
respective analyses of patents and the potential exploitation thereof
(collectively, the “Common Interest Materials”).  The parties acknowledge and
agree that they have a joint and common legal and commercial interest in sharing
the Common Interest Materials in connection with this Agreement.  In furtherance
of this Agreement, the parties agree that such sharing and exchange of Common
Interest Materials will be subject to the attorney-client privilege, the work
product privilege, legal advice privilege and the so-called “Common Interest
Doctrine” to the maximum extent possible.  This Agreement memorializes the
understanding of the parties that their exchange of the Common Interest
Materials is not intended to, and is not understood to, void, waive or
compromise in any respect any applicable privilege, protection, immunity, or
other legal protection applicable to such information prior to this Agreement
and prior to the mutual exchange of information contemplated hereby.

 

6.6                               Required Disclosure.  If a Party is required
by judicial or administrative process to disclose Confidential Information that
is subject to the non-disclosure provisions of Section 6.1, such Party shall
promptly provide reasonable advance written notice to the other Party of the
disclosure that is being sought in order to provide the other Party an
opportunity to challenge or limit the disclosure obligations.  Each Party shall
provide reasonable cooperation to the other Party in any such process. 
Confidential Information that is disclosed by judicial or administrative process
shall remain otherwise subject to the confidentiality and non-use provisions of
this Article 6, and the Party disclosing Confidential Information pursuant to
law or court order shall take

 

9

--------------------------------------------------------------------------------


 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

all reasonable steps necessary, including without limitation obtaining an order
of confidentiality, to ensure the continued confidential treatment of such
Confidential Information.

 

6.7                               Assertion of Common Interest Doctrine.  If any
other person or entity requests or demands, by subpoena or otherwise, any
document or other communication received by a party or its counsel pursuant to
this Agreement, the requested party will (1) promptly notify the other party,
and (2) assert all applicable privileges, including (without limitation) the
Common Interest Doctrine, unless attorney-client privilege and all other
privileges have previously been waived in writing by the other party.  The
requested party further agrees to take all steps reasonable and necessary
(including, without limitation, making all appropriate objections and motions)
to permit the assertion of all applicable rights and privileges with respect to
said Common Interest Materials, and shall cooperate fully in any judicial
proceeding relating to the disclosure of the Common Interest Materials.

 

10

--------------------------------------------------------------------------------


 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

Article 7                                          Intellectual Property

 

7.1           Prosecution and Transferred Patent Status.

 

(a)         GenSignia shall be responsible for the preparation, filing,
prosecution and maintenance of the Transferred Patents, including all payment
obligations in all the countries in the Territory where such Transferred Patents
have been granted and to defend such Transferred Patents from Third Party
challenges.  Trovagene shall have the right to participate in the preparation,
filing, prosecution (including any interferences, reissue proceedings and
reexaminations) and maintenance of the Transferred Patents at Trovagene’s
expense.  GenSignia shall reasonably cooperate with Trovagene in the
preparation, prosecution and maintenance of the Transferred Patents and upon
request by Trovagene, GenSignia shall provide Trovagene with an update of the
filing, prosecution and maintenance status for each Transferred Patent. 
GenSignia shall not take or fail to take any action with respect to the
preparation, prosecution and maintenance of the Transferred Patents that may
adversely affect Trovagene without Trovagene’s prior written consent, such
consent not to be unreasonably withheld.

 

(b)         GenSignia shall not intentionally fail to file or intentionally
abandon in any country any of the Transferred Patents without Trovagene first
being given a reasonable and timely opportunity to assume full responsibility
for the filing and continued prosecution and maintenance of such Transferred
Patents.  In the event that GenSignia decides not to file or prosecute, maintain
or defend any Transferred Patent in a country, GenSignia shall provide
reasonable notice to Trovagene of such decision and such notice shall be at
least sixty (60) days prior to any pending lapse or abandonment thereof. 
Thereupon, the ownership of such Transferred Patent in that country shall
automatically revert to Trovagene.  GenSigna shall cooperate, at Trovagene’s
cost, to execute any documents or take any other actions necessary to effect the
ownership of such Transferred Patent in Trovagene, and transfer or cause to be
transferred to Trovagene the complete prosecution file for such Transferred
Patent(s) with respect to such country, including all correspondence and filings
with patent granting authorities in such country with respect to such
patent(s) and GenSignia shall have no further rights in such Transferred Patent
or pursuant to this Agreement with respect to such Transferred Patent.

 

(c)          In the event that Trovagene or GenSignia becomes aware that a
Transferred Patent is challenged in any action or proceeding, such Party shall
notify the other Party promptly and shall provide the other Party with available
evidence of such suspected infringement or challenge, and following such
notification, the Parties shall confer.

 

11

--------------------------------------------------------------------------------


 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

7.2                               Infringement by Third Parties.

 

(a)         Each Party shall promptly notify the other in writing of any
suspected or alleged infringement by Third Parties of any Transferred Patent and
provide any information available to that Party relating to such suspected or
alleged infringement.

 

(b)         GenSignia shall have the first right, but not the obligation, to
initiate and prosecute any legal action or defense with respect to any
infringement of Transferred Patents by Third Parties relating to the
infringement activities outside the Field but not in or affecting the Field, at
its own expense and, if necessary, to name Trovagene as a co-party.  GenSignia
shall pay all attorneys’ fees and costs associated with such action; provided,
however, that Trovagene may separately represent itself in such prosecution or
defense by counsel of its own choice (at Trovagene’s own expense), in which case
Trovagene shall cooperate fully with GenSignia.

 

(c)          Trovagene shall have the first right, but not the obligation, to
initiate and prosecute any legal action or defense with respect to any
infringement of Transferred Patents by Third Parties relating to the
infringement activities in or affecting the Field, at its own expense and, if
necessary, to name GenSignia as a co-party.  Trovagene shall pay all attorneys’
fees and costs associated with such action; provided, however, that GenSignia
may separately represent itself in such prosecution or defense by counsel of its
own choice (at GenSignia’s own expense), in which case GenSignia shall cooperate
fully with Trovagene.

 

(d)         If, within ninety (90) days of receiving the notice provided for in
Section 7.2(b), or thirty (30) days before the time limit, if any, set forth in
the appropriate laws and regulations for the filing of such actions, whichever
comes first, if the Party with the first right to initiate legal action (the
“Initiating Party”) fails to take such action, or if the Initiating Party
informs the other Party that it elects not to exercise such first right, the
other Party (or its designee) thereafter shall have the right either to initiate
and prosecute such action, or to control the defense of such declaratory
judgment action, and the other Party shall pay all attorneys’ fees and costs
associated with such action; provided, however, that the Initiating Party may
separately represent itself in such prosecution or defense by counsel of its own
choice (at the Initiating Party’s own expense), in which case the Initiating
Party shall cooperate fully with the other Party.

 

(e)          For any action to terminate any infringement of Transferred
Patents, if either Party is unable to initiate or prosecute such action solely
in its own name, the other Party shall join such action voluntarily and shall
execute all documents necessary to initiate litigation to prosecute and maintain
such action.  In connection with any such action, GenSignia and Trovagene shall
cooperate fully and will provide each other with any information or assistance
that either reasonably requests.  Each Party shall keep the other informed of
developments in any such action or proceeding, including, to the extent
permissible by law, the consultation on and approval of any offer related
thereto.

 

12

--------------------------------------------------------------------------------


 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

(f)           Any recovery obtained by either or both GenSignia and Trovagene in
connection with or as a result of any action contemplated by this Section 7.2,
whether by settlement or otherwise, shall be first applied toward each Party’s
costs and expenses incurred in respect of such action.  If the action was solely
initiated by one of the Parties, any recovery amount remaining shall be awarded
to the Party that initiated such action, provided, however that any such amounts
received by GenSignia shall be subject to payment of Royalties pursuant to
Section 3.1(b).  If the action was jointly initiated by the Parties, any
recovery amount remaining shall be allocated to each of the Parties in
proportion to their respective Net Sales, provided, however that any such
amounts received by GenSignia shall be subject to payment of Royalties pursuant
to Section 3.1(b).

 

(g)          No settlement of any such action or proceeding which restricts the
scope, or adversely affects the enforceability, of a Transferred Patent may be
entered into by GenSignia without the prior written consent of Trovagene.  No
settlement of any such action or proceeding which restricts the scope or
adversely affects the enforceability, of a Transferred Patent outside of the
Field may be entered into by Trovagene without the prior written consent of
GenSignia.

 

Article 8                                               Indemnification

 

8.1                               Indemnification by Trovagene. Trovagene shall
indemnify, defend and hold GenSignia and its officers, directors, shareholders,
agents and employees  harmless against any and all claims, liability, damage,
loss, cost or expense, including reasonable attorney’s fees, (collectively,
“Losses”) arising or resulting from any Third Party claim made or suit brought
against GenSignia or such persons to the extent any such Losses arise out of
(i) any breach by Trovagene of any of its representations or warranties in this
Agreement; (ii) Trovagene’s gross negligence or willful misconduct; or (iii) the
development, manufacture, use, importation, promotion, marketing,
commercialization, distribution and/or sale of Product(s) by Trovagene, or its
Affiliates, Distributors, or its sublicensees; provided, however, that Trovagene
shall not be required to indemnify GenSignia to the extent it is determined that
the Losses resulted from the gross negligence or willful misconduct of GenSignia
or to the extent GenSignia would be required to indemnify Trovagene under
Section 8.2 below.

 

8.2                                   Indemnification by GenSignia. GenSignia
shall indemnify, defend and hold Trovagene, its Affiliates and sublicensees, and
its and their officers, directors, shareholders, agents and employees harmless
against any and all Losses arising or resulting from any Third Party claim made
or suit brought against Trovagene, its Affiliates or sublicensees or such other
persons to the extent any such Losses arise out of (i) any breach by GenSignia
of any of its representations or warranties in this Agreement; (ii) GenSignia’s
gross negligence or willful misconduct; (iii) the development, manufacture, use,
importation, promotion, marketing, commercialization, distribution and/or sale
of Product(s) by GenSignia, or its Affiliates, Distributors or licensees
provided, however, that GenSignia shall not be required to indemnify Trovagene
to the extent it is determined that the Losses resulted

 

13

--------------------------------------------------------------------------------


 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

from the gross negligence or willful misconduct of Trovagene or to the extent
Trovagene would be required to indemnify GenSignia under Section 8.1.

 

8.3                                   Limitation Of Liability.  Neither Party
shall be liable to the other Party for incidental, consequential or special
damages, including but not limited to lost profits, whether in contract, tort or
otherwise, arising from or relating to any breach of or activities under this
Agreement, regardless of any notice of the possibility of such damages.  Nothing
in this Section 8.3 is intended to limit or restrict the indemnification rights
or obligations of any Party under this Agreement, nor to relieve a Party from
its obligations with respect to any special, indirect, incidental, or
consequential damages awarded to a Third Party in circumstances in which such
Party is obligated to indemnify the other Party hereunder.

 

Article 9                                          Term and Termination

 

9.1                               Term. This Agreement shall commence on the
Effective Date and, unless terminated earlier pursuant to Section 9.2, shall be
in full force and effect until the expiration of all Valid Patent Claims.

 

9.2                               Termination for Material Breach. If a Party
materially breaches this Agreement, the other Party may terminate this Agreement
effective sixty (60) days after providing written notice to the breaching Party,
if within that time the breaching Party fails to cure its material breach and
the non-breaching Party does not withdraw its termination notice.

 

9.3                               Effects of Termination.  If a Party terminates
this Agreement under Section 9.2, all terms and provisions shall terminate as of
the effective date of termination, except as otherwise expressly provided in
Section 9.4.  In addition, in the event this Agreement is terminated by
Trovagene for an uncured GenSignia material breach, (a) ownership of all of the
Transferred Patents shall automatically revert to Trovagene; (b) GenSigna shall
cooperate to execute any documents or take any other actions necessary to effect
the ownership of such Transferred Patents in Trovagene; and (c) GenSignia shall
pay any amounts due pursuant to Article 3 with respect to activities prior to
the date of termination.  All rights and licenses granted to Trovagene hereunder
shall survive the expiration or termination of this Agreement for any reason.

 

9.4                               Accrued Rights and Obligations; Survival. 
Termination of this Agreement by a Party pursuant to Section 9.2 shall not be a
Party’s sole remedy for a material breach of this Agreement, but shall be in
addition to any other rights or remedies of a Party under this Agreement or
available at law or in equity.  Termination or expiration of this Agreement
shall not affect any accrued rights or surviving obligations of the Parties. 
The provisions of Articles 6, 8 and 10 and Sections 2.2, 9.3 and 9.4 shall
survive the expiration or termination of this Agreement for any reason
whatsoever.

 

14

--------------------------------------------------------------------------------


 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

Article 10                                   Miscellaneous

 

10.1                        Assignment.  GenSignia may not assign or otherwise
transfer the Transferred Patents or any of its rights or obligations under this
Agreement to any Third Party without the prior express written consent of
Trovagene, which consent shall not be unreasonably withheld, provided, however,
that Trovagene may without Trovagene’s prior consent assign or otherwise
transfer this Agreement and the Transferred Patents to a third party that
acquires all or substantially all of the assets of GenSignia to which this
Agreement relates (whether by asset sale, merger, change of control, operation
of law or otherwise), provided that (a) such third party has financial resources
and experience in connection with the sales of diagnostics that are at least
comparable to that of GenSignia; (b) such third party expressly agrees in
writing to assume the obligations of GenSignia hereunder.  Trovagene may assign
or otherwise transfer (by asset sale, merger, change of control, operation of
law or otherwise) its rights or obligations hereunder to any Third Party without
consent.  In the event either Party transfers its rights hereunder to a third
party such Party shall provide prompt written notice to the other Party of such
transfer, no later than thirty (30) days after the date thereof. This Agreement
shall be binding upon, and inure to the benefit of, the successors and permitted
assigns of the Parties. Any purported assignment or other transfer not in
compliance with this Section 10.1 will be void.

 

10.2                        Governing Law.  This Agreement shall be governed and
construed in accordance with the laws of the State of California, except for any
of its choice of law rules that would require the application of the laws of
another jurisdiction.

 

10.3                        Payment Disputes/Arbitration.

 

(a)         In the event of any dispute, controversy or claim relating to the
calculation or payment of Royalties or Licensee Income under this Agreement (a
“Dispute”), the Parties shall first try to resolve such Dispute amicably.  In
this regard, either Party may send a notice of Dispute to the other, and each
Party shall appoint, within ten (10) business days from receipt of such notice
of Dispute, a senior executive officer of such Party, who will to attempt to
negotiate a resolution to such Dispute.  If these representatives fail to
resolve the matter within thirty (30) days from their appointment, or if a Party
fails to appoint a representative within the ten (10) business day period set
forth above, such Dispute shall immediately be referred to the Chief Executive
Officer (or such other officer as the Chief Executive Officer may designate) of
each Party who will meet and discuss as necessary in order to try to resolve the
dispute amicably within the next thirty (30) days.  Should the Parties fail to
reach a resolution under this Section 10.3 in the allotted time, at the option
of either Party exercisable by written notice of such Party’s desire to
arbitration, such unresolved Dispute shall be submitted to and determined
finally and exclusively by expedited arbitration in accordance with this
Section 10.3.

 

(b)         All Disputes subject to resolution pursuant to this Section 10.3
shall be governed exclusively and finally by expedited arbitration with the
American Arbitration Association (“AAA”) in such location as mutually agreed and
will be initiated and conducted in accordance with the Commercial Arbitration
Rules of the AAA, as

 

15

--------------------------------------------------------------------------------


 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

such rules are in effect on the date such arbitration is initiated by the
Parties, except to the extent that such rules are inconsistent with the
provisions of this Agreement and further provided that such expedited
arbitration shall be concluded within sixty (60) days of the initiation of
arbitration.  The arbitration shall be conducted by one arbitrator mutually
selected by the Parties with significant experience in the pharmaceutical or
biotechnology industry and with respect to the subject matter of the Dispute at
issue.  If the Parties are unable to agree on an arbitrator within ten
(10) business days, an arbitrator having the foregoing qualifications shall be
designated by the AAA.

 

(c)          The Federal Arbitration Act, 9 U.S.C. §§ 1 and 16, and not state
law, shall govern whether or not any Dispute that is subject to this
Section 10.3 can be arbitrated.  The arbitrator shall allow such discovery as is
appropriate to the purposes of arbitration in accomplishing a fair, speedy and
cost-effective resolution of the Dispute.  The arbitrator shall reference the
Federal Rules of Civil Procedure then in effect in setting the scope and timing
of discovery.  The Federal Rules of Evidence shall apply in toto.  The
arbitrator may enter a default decision against any Party who fails to
participate in the arbitration proceedings.

 

(d)         The only monetary damages the arbitrator shall have the ability to
award are compensatory damages.

 

(e)          Any award by the arbitrator shall be accompanied by a written
opinion setting forth the findings of fact and conclusions of law relied upon in
reaching the decision.  The award rendered by the arbitrator shall be final,
binding and nonappealable, and judgment upon such award may be entered by any
court of competent jurisdiction.  The Parties agree that the existence, conduct
and content of any arbitration shall be kept confidential and no Party shall
disclose to any Person any information about such arbitration, except as may be
required by law or by any governmental authority or for financial reporting
purposes in each Party’s financial statements.

 

(f)           Each Party shall pay the fees of its own attorneys, expenses of
witnesses and all other expenses and costs in connection with the presentation
of such Party’s case (collectively, “Attorneys’ Fees”).  The remaining costs of
the arbitration, including fees of the arbitrator, costs of records or
transcripts and administrative fees (collectively, “Arbitration Costs”) shall be
borne equally by the Parties.  Notwithstanding the foregoing, the arbitrator may
modify the allocation of Arbitration Costs and award Attorneys’ Fees in those
cases where fairness dictates a different allocation of Arbitration Costs
between the Parties and an award of Attorneys’ Fees to the prevailing Party as
determined by the arbitrator.

 

10.4                        Jurisdiction and Venue. In connection with any
dispute arising hereunder, each of the Parties hereby consents to the
non-exclusive jurisdiction and venue of the U.S. federal courts located within
the state of California and of the California state courts.  Each Party hereby
irrevocably waives any right that it may have to assert that any such court
lacks jurisdiction or that such forum is not convenient.

 

16

--------------------------------------------------------------------------------


 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

10.5                        Compliance with Laws.  Each Party shall carry out
its activities pursuant to this Agreement in compliance with all applicable
supranational, national, state, provincial and other local laws, rules,
regulations and guidelines.

 

10.6                        Notice.  All notices, payments or other
communications required under this Agreement are deemed fully given when
written, addressed and sent as follows:

 

All notices to GenSignia are mailed or e-mailed to:

 

 

 

Name:

 

Gabriele Cerrone

Address:

 

18 South Street, Mayfair, London, UK

E-mail:

 

Gabriele@gensignialtd.com

Phone:

 

 

 

 

 

With a copy to:

 

 

 

 

 

Name:

 

Ivor Elrifi

Address:

 

Cooley LLP, 1114 Ave of the Americas, New York, NY 10036

E-mail:

 

ielrifi@cooley.com

Phone:

 

212 479 6840

 

 

 

All notices to Trovagene are mailed or e-mailed to:

 

 

 

Name:

 

Michael Terry

Address:

 

11055 Flintkote Avenue, Suite B

 

 

San Diego, CA 92121

E-mail:

 

MTerry@trovagene.com

Phone:

 

858.952.7641

 

 

 

With a copy to:

 

 

 

 

 

Name:

 

Susan Hendrickson

Address:

 

Arnold & Porter, 555 Twelfth Street, Washington, DC 20004

E-mail:

 

Susan.Hendrickson@APORTER.com

Phone:

 

202 942 6751

 

10.7                        Waiver.  The failure on the part of a Party to
exercise or enforce any rights conferred upon it hereunder shall not be deemed
to be a waiver of any such rights nor operate to bar the exercise or enforcement
thereof at any time or times hereafter

 

10.8                        Bankruptcy.  All rights and licenses granted under
or pursuant to this Agreement are, and shall be deemed to be, for purposes of
Section 365(n) of the Bankruptcy Code and any similar law or regulation in any
other country, licenses of rights to “intellectual property” as defined under
Section 101(35A) of the Bankruptcy Code.  The Parties agree that all
intellectual property rights licensed hereunder are part of the “intellectual
property” as defined under Section 101(35A) of the Bankruptcy Code subject to
the protections afforded the non-terminating Party under Section 365(n) of the
Bankruptcy Code, and any similar law or regulation in any other country.

 

17

--------------------------------------------------------------------------------


 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

10.9                        Severability.  The provisions of this Agreement are
severable.  If any item or provision of this Agreement shall to any extent be
invalid or unenforceable, the remainder of this Agreement shall not be affected
thereby, and each term and provision of this Agreement shall be valid and shall
be enforced to the fullest extent permitted by law.  The Parties will use
diligent good faith efforts to revise this Agreement as and to the extent
reasonably necessary to effectuate their original intent and purpose under this
Agreement.

 

10.10                 Force Majeure.  The performance by either Party of its
respective obligations under this Agreement shall be excused during the period
of time that such performance is delayed or prevented in whole or in part by
acts of God, fire, floods, storms, explosions, epidemics, war, act or threat of
terrorist activity, emergency, civil disorder, strikes, lockouts or other labor
difficulties or shortages, or the like (each such event, an “Event of Force
Majeure”), provided that the Party whose performance is affected by an Event of
Force Majeure immediately notifies the other Party of the occurrence of such
event and uses and continues to use commercially reasonable efforts to overcome
the same and to resume performance hereunder.

 

10.11                 Entire Agreement; Modification.  This Agreement, including
any exhibits expressly named and referenced herein, constitutes the entire
agreement and understanding of the Parties and supersedes any prior agreements
or understandings relating to the subject matter hereof.  Any modification of
this Agreement shall be effective only to the extent it is reduced to writing
and signed by a duly authorized representative of each Party hereto.

 

10.12                 Headings.  The captions to the several Articles and
Sections hereof are not a part of this Agreement, but are merely for convenience
to assist in locating and reading the several Articles and Sections hereof.

 

10.13                 Independent Contractors.  It is expressly agreed that
GenSignia and Trovagene shall be independent contractors and that the
relationship between the two Parties shall not constitute a partnership, joint
venture or agency.  Neither GenSignia nor Trovagene shall have the authority to
make any statements, representations or commitments of any kind, or to take any
action, which shall be binding on the other Party, without the prior written
consent of the other Party.

 

10.14                 Cumulative Remedies.  No remedy referred to in this
Agreement is intended to be exclusive, but each shall be cumulative and in
addition to any other remedy referred to in this Agreement or otherwise
available under law.

 

10.15                 Counterparts.  This Agreement may be executed in one or
more counterparts, each of which shall be an original and all of which shall
constitute together the same document.

 

10.16                 Exhibits. All Exhibits, schedules and other attachments to
this Agreement, and amendments thereto, are by this reference incorporated
herein and made a part of this Agreement.

 

18

--------------------------------------------------------------------------------


 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

The persons executing this Agreement represent and warrant that they have the
full power and authority to cause their respective entities to enter into this
Agreement.

 

IN WITNESS WHEREOF the Parties have executed this Agreement as of the Effective
Date by their duly authorized representatives.

 

TROVAGENE, INC.

 

GENSIGNIA IP LTD

 

 

 

 

 

 

 

 

 

By:

/s/ Michael Terry

 

By:

/s/ Gabriele Cerrone

 

Name:

Michael Terry

 

 

Name:

Gabriele Cerrone

 

Title:

Executive Vice President,

 

 

Title:

Chairman

 

 

Commercial Operations

 

 

 

 

 

19

--------------------------------------------------------------------------------